NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                :
TONY LEE JONES, Jr.,            :
                                :    Civ. No. 18-13252 (RMB)
                  Petitioner    :
                                :
       v.                       :         OPINION
                                :
DAVID ORTIZ, Warden,            :
                                :
               Respondent       :
________________________        :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., ECF No.

1); Petitioner’s motion for summary judgment (Mot. for Summ. J.,

ECF No. 12); Respondent’s motion to dismiss (Mot. to Dismiss, ECF

No. 13); and Petitioner’s reply brief (Petr’s Reply, ECF No. 14.)

For the reasons set forth below, Respondent’s motion to dismiss

for lack of jurisdiction is granted and Petitioner’s motion for

summary judgment is denied.

I.   BACKGROUND

     On January 8, 2013, a grand jury charged Petitioner in a one-

count indictment with possession with the intent to distribute 28

grams or more of a mixture and substance containing a detectable

amount of cocaine base. United States v. Jones, No. 3:13-cr-00013-
REP-DJN (E.D. Va.) (Indictment, ECF No. 1.)1 On May 6, 2013,

Petitioner pled guilty to the indictment. (Id., Plea Agreement,

ECF No. 27.) At sentencing on August 1, 2013, the parties agreed

with the recommendations in Petitioner’s Presentence Investigation

Report     (“PSR”),   and   Petitioner      raised   no   objections.   (Id.,

Sentencing Tr., ECF No. 45 at 3-5.) The sentencing court adopted

the PSR in its entirety. (Id.)

      On July 29, 2014, Petitioner filed a § 2255 motion to vacate,

set aside, or correct his sentence in the sentencing court. (Id.,

Mot. to Vacate, ECF No. 41; Mem. of Law, ECF No. 42.) In his §

2255 motion, he raised the following issues: (1) the Indictment

did not recite the drug quantity actually found by the lab; and

(2) “the Court erred in finding that the Virginia Statute 18.2-

248 qualified as a predicate offense for the 4b1.1 plain language

for the career offender application under 4b1.2”; (3) the Court

erred in applying two points for a firearm; (4) the Government

failed to present competent evidence to justify a two level

enhancement; (5) counsel was ineffective at critical stages of the

criminal    proceeding;     (6)   counsel   was   ineffective   on   numerous

occasions for failing to know procedures and rules; (7) counsel’s

failure to prepare forced Petitioner to plead guilty; (8) counsel

failed to inform Petitioner of more favorable plea offer; (9) the




1   Available at www.pacer.gov.
                                      2
conviction was based on a Fourth Amendment violation. (United

States v. Jones, No. 3:13-cr-00013-REP-DJN (E.D. Va.) (Mem. of

Law, ECF No. 42.) Petitioner supplemented his motion to rely on

Molina-Martinez,      136     S.     Ct.    1338     (2016),   in    arguing   that

constructive amendment to the original indictment violated his

substantial rights. (Id., Mot. to Supplement/Amend, ECF No. 54.)

On November 29, 2016, the sentencing court denied the amended §

2255 motion. (Id., Memorandum Opinion, ECF No. 62.)

       On June 5, 2018, Petitioner filed a motion for authorization

to    file   a   successive   application          for   post-conviction   relief,

arguing that based on an intervening change in law his prior

convictions under Virginia Code 18.2-248 no longer qualified him

as a career offender under U.S.S.G. § 4B1.2 because his 1997, 2003

and 2004 sentences resulted in him serving less than a one-year

prison term. In re Tony Jones Jr., Case No. 18-242 (4th Cir.) (ECF

No. 2 at 3-4).2 His application was denied on June 26, 2018. (Id.,

ECF No. 5.)

II.    DISCUSSION

       A.    The Petition          and     Petitioner’s     Motion   for   Summary
             Judgment

       Petitioner filed a memorandum of law in support of his

petition for writ of habeas corpus under 28 U.S.C. § 2241. (Petr’s




2   Available at www.pacer.gov.
                                            3
Mem., ECF No. 1-2.) Petitioner raised the following issues in his

memorandum:

          [1] whether [P]etitioner’s prior convictions
          for purpose of the Career Offender Designation
          qualifies as predicates for purpose of §
          4B1.2(b);

          2) whether the district court erred in its
          methodology in attributing a quantity amount
          which was not a controlled substance to
          permissibly increase the minimum punishment in
          which petitioner was legally exposed, thus
          constituting     for    statutory     purpose,
          [P]etitioner’s claim of actual innocence of
          the conduct in which the statute charged[;]

          3) whether counsel[’]s failure to challenge
          the constitutionality of the proceeding,
          render ineffective assistance of counsel, in
          light of the waiver not prohibiting the
          petitioner     a     challenge      to     the
          constitutionality of the conduct as charged by
          statute[;]

          [4] whether the parties overlooked the non-
          frivolous aspect of a[n] appeal based upon the
          cognizable errors occurring in light of
          counsel[’]s failure to object and argue the
          failure to apply a categorical approach to
          petitioner’s concerns over the prior state
          convictions being used to designate petitioner
          as a career offender.

(Petr’s Mem., ECF No. 1-2 at 2.)

          Petitioner invokes the following cases in
          support of his argument whereas these claims
          were previously unavailable to petitioner, and
          as a procedural matter invoke petitioner’s
          subsequent claims of actual innocence: SEE FOR
          SIMILAR VIEWS: CLASS v. UNITED STATES, 2018
          U.S. Lexis 1378, NO. 16-424 (2018),3 ROSALES-

3 In Class v. United States, the Supreme Court held that a guilty
plea, by itself, does not bar a defendant from challenging the
                                   4
          MIRELES v. UNITED STATES, No. 16-9493, 2018
          (U.S. 2018)4.

     Petitioner   asserts   that       to   meet   the   jurisdictional

requirements under § 2241, he must show his actual innocence of

the sentencing enhancement and the drug quantity. (Id. at 3, citing

McQuiggin v. Perkins, 569 U.S. 383 (2013))5. He further contends

that where the sentencing court misapplied a provision of law,

there is a fundamental defect that results in a fundamental

miscarriage of justice, entitling him to proceed under the saving

clause of § 2255(e). (Petr’s Mem., ECF No. 1-2 at 3, citing

Calderon v. Thompson, 523 U.S. 538 (1998)6; McQuiggen, 569 U.S.

383.))

     In support of his argument that he is no longer a career

offender because his prior convictions do not qualify as drug

offenses pursuant to § 4B1.2(b), he asserts that Virginia Code



constitutionality of the statute of conviction on direct appeal.
138 S. Ct. 798, 803 (2018)
4 In Rosales-Mireles v. United States, the Supreme Court held that
when a defendant is sentenced under the incorrect Guidelines range,
relief is ordinarily warranted under Federal Rule of Criminal
Procedure 52(b). 138 S. Ct. 1897, 1907 (2018).

5 Under McQuiggins, a plea of actual innocence can overcome a
statute of limitations bar on a habeas petition, but actual
innocence is not recognized as a substantive habeas claim. 569
U.S. at 392, 398.

6 Pursuant to Calderon, procedural default of a habeas claim may
be avoided by a showing of a miscarriage of justice, a narrow
exception that requires a showing of actual innocence. 523 U.S. at
559-60.
                                   5
18.2-248 has alternative elements to the guidelines definition of

drug offenses and is therefore categorically broader, and may not

be used to enhance his sentence. (Id. at 4-5.) Petitioner asserts

that a motion under § 2255 provides an inadequate remedy because

Fourth Circuit law foreclosed this argument at the time Petitioner

brought his § 2255 motion.7 (Id. at 6.) Petitioner further relies

on the Supreme Court’s decision in Mathis for his contention that

the prior convictions do not qualify him as a career offender.

(Id. at 9.)

     On April 4, 2019, Petitioner filed a motion for summary

judgment based on Respondent’s failure to timely file an answer to

the petition. (Mot. for Summ. J., ECF No. 12.) The Court, however,

had granted Respondent’s request for an extension of time to file

a motion to dismiss in lieu of an answer. (Order, ECF No. 9.)

Therefore, Petitioner is not entitled to summary judgment based on

Respondent’s alleged untimely answer.

     B.   Respondent’s Motion to Dismiss

     Respondent contends that Petitioner has not met the very high

bar to invoke the saving clause of § 2255(e) to obtain § 2241


7 Petitioner has not identified a case that prohibited his
sentencing court from applying the categorical approach to
determine whether Virginia Code 18.2-248 is a controlled substance
offense under U.S.S.G. § 4B1.2(b). In 2012, the Fourth Circuit
held that the modified categorical approach applies only to those
statutory offenses in which the statute itself is divisible,
consistent with the Supreme Court’s 2016 decision in Mathis. United
States v. Gomez, 690 F.3d 194, 200 (4th Cir. 2012).
                                 6
relief. (Brief in Supp. of Respt’s Mot. to Dismiss (“Respt’s

Brief”), ECF No. 13-1 at 9.) Further, the Third Circuit has never

authoritatively decided whether the saving clause permits any

challenges to an inmate’s sentence. (Respt’s Brief, ECF No. 13-1

at 12.)

      Respondent    argues   that   Petitioner   cannot   raise    the   same

claims he brought in his prior § 2255 motion. (Id.) Additionally,

there is no change in law that would affect his designation as a

career offender. (Id. at 16.) The sentencing court explained that

the Virginia statute under which Petitioner was convicted tracks

the   language   of   the    Sentencing   Guidelines   for   a    controlled

substance offense. (U.S. v. Jones, No. 13-cr-00013 (E.D. Va.) (ECF

No. 62 at 8-9.)

      C.   Petitioner’s Reply Brief

      Petitioner stands by his original § 2241 petition. (Petr’s

Reply, ECF No. 14 at 1.) He contends this Court has jurisdiction

over his claims because he is being held in custody in violation

of the United States Constitution and laws and treaties of the

United States. (Id. at 2.)

      D.   Analysis

           1.      The § 2255(e) Saving Clause

      Petitioner misunderstands what is required to raise a claim

under § 2241 through the saving clause of § 2255(e). Understanding

the interplay between § 2241 and § 2255 begins with the enactment

                                     7
of § 2255 in 1948. Congress enacted 28 U.S.C. § 2255 to replace

traditional habeas corpus under § 2241 for federal prisoners, for

the   purpose    of   allowing    prisoners    to   file    motions      seeking

collateral review of their sentences in the sentencing court rather

than in the district of confinement. Bruce v. Warden Lewisburg,

868 F.3d 170, 178 (3d Cir. 2017). A federal prisoner must seek

collateral review of his conviction or sentence under § 2255,

unless the prisoner can establish that the saving clause of §

2255(e) is applicable. Id. The saving clause applies when the

remedy by motion under § 2255 is inadequate or ineffective to test

the legality of a prisoner’s sentence. Id. (citing § 2255(e)).

      In 1996, Congress added significant gatekeeping provisions to

2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered       evidence”   or   “a   new    rule   of

constitutional law made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise on collateral review a claim that the federal criminal

statute under which he was convicted has since been interpreted

more narrowly. Id. Thus, the Third Circuit determined that “in the

unusual   situation    where     an   intervening      change    in    statutory

interpretation runs the risk that an individual was convicted of

conduct that is not a crime, and that change in the law applies

retroactively in cases on collateral review, he may seek another

                                       8
round of post-conviction review under § 2241.” Bruce, 868 F.3d at

179 (quoting In re Dorsainvil, 119 F.3d at 251.)

     To proceed under 2241, two conditions must be met:      (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, --- F.3d---, 2019 WL 3542904, at *5 (3d Cir. Aug.

5, 2019) (quoting In re Dorsainvil, 119 F.3d at 252.) The Supreme

Court has yet to decide whether a prisoner can bring a freestanding

claim of actual innocence in a habeas petition. Id. at *6 (citing

Bruce, 868 F.3d at 183). Moreover, the Third Circuit Court of

Appeals has not yet decided that it is appropriate to bring a claim

under § 2241 that one is “innocent” of career offender status.

United States v. Rutherford, 757 F. App'x 83, 85 (3d Cir. 2018)

(per curiam).

          2.    Whether Petitioner’s Claims Fall Within the Saving
                Clause of § 2255(e)

                a.   Claim One




                                 9
        Petitioner’s first habeas claim is that his prior convictions

no longer qualify him for the career offender designation under

U.S.S.G. § 4B1.2(b). The Third Circuit has not yet recognized that

such a claim may proceed through the saving clause under § 2255(e).

In order to do so, a prisoner would be required to show that (1)

his career offender status was subsequently rendered inapplicable

by an intervening Supreme Court precedent that, as found by the

Third    Circuit,     applies    retroactively     in    cases     on   collateral

review; and (2) that the prisoner is barred from challenging the

legality of his sentence under § 2255.

        Petitioner has not cited a Supreme Court case, retroactively

applicable on collateral review as determined by the Third Circuit,

that would render the career offender designation inapplicable to

him because his prior offenses no longer qualify as “controlled

substance    offense”    under     U.S.S.G.   §    4B1.2(b).     Mathis      is   not

directly     on   point,     and   although       it    supports    Petitioner’s

contention that the sentencing court was required to apply the

categorical approach to determine whether he qualified as a career

offender, this was not an intervening change in law, as it only

reiterated     when    the   categorical      approach     applies.     In    fact,

Petitioner relied on Descamps v. United States, for the same

proposition in his first § 2255 motion. 570 U.S. 254, 263-65

(2013). United States v. Jones, No. 3:13-cr-00013-REP-DJN (E.D.

Va.) (Mem. of Law, ECF No. 42 at 7.) This legal theory was available

                                       10
to Petitioner when he filed his § 2255 motion. Thus, his claim

does not fit under the saving clause in § 2255(e).

                  b.   Petitioner’s remaining claims

        Petitioner’s remaining claims challenge the drug quantity

amount attributed to his offense and various claims of ineffective

assistance of counsel, all of which Petitioner either raised or

could have raised in his § 2255 motion in the sentencing court.

United States v. Jones, No. 3:13-cr-00013-REP-DJN (E.D. Va.) (Mem.

of Law, ECF No. 42; Mot. to Supplement/Amend, ECF No. 54.) “[A]

previous denial of § 2255 relief does not render § 2255 inadequate

or ineffective.” Cradle v. United States ex rel. Miner, 290 F.3d

536, 539 (3d Cir. 2002). A petitioner is required to bring all

available claims in a timely § 2255 motion and cannot resort to §

2241 if he fails to do so. Boatwright v. Warden Fairton FCI, 742

F. App’x 701, 703-04 (3d Cir. 2018) (per curiam).

III. CONCLUSION

        For the reasons discussed above, the Court lacks jurisdiction

over Petitioner’s petition for writ of habeas corpus under § 2241,

and Respondent’s motion to dismiss is granted.

An appropriate Order follows.

Date:     August 16, 2019

                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE



                                   11
